 

Case 20-10343-LSS Doc 4548 Filed 05/18/21 Page 1 of 2

FILE

Sustice Lava: Selber mui
A

j =D og ao2
Y18 Mtoe 3g

CLERK
U

 
  

 
 

DISTRICY OF oe agoUR
Cc Am Whiting LA regards +o dhe ESA
BavK ruptey Case iS bolnee foo . My

      
  

Name iS

 

d- > Am Leon

,@ He age of S-F

Yeats old was a Cob Seout £ upon

yonvivg twas assau [ted iNOW + Since

Hew t have a drug Prob On f PeP -

Jowed a Street Ang @ the age of Il
Yenes old to leat. with the ors p a
Now! Fight due ts the Boys Scouts of
America + ase s ubstruce 5 do get
mo mind of fF of He faye tng past iL

endured by the "Scouts Lenderve ; You ve.

owe ft am plead 1g wlith You to hold

the OSk accountable @ all costs so tat

Hay ae sawctiawed tow Heigz acliaws Please

feeL all of ove Pain +not Let the

GSA ASF wi thet pth thesia ae trons

under a strict mM G Score
— Claim seedy

  

 
           

: os cee: ae

65A Bank tu petery CAS.

S au MakKe TS ect 6th Fooyve-
lJ. | ming ton, DE

     

I4go[ Go.
Bt
iSSoi-sicass DM freed fdyeegpefed fpseedadg) jeff yi Yglyfah dg fplieg

Case 20-10343-LSS Doc 45

 
